 INTERNATIONAL IDLEWILD CATERING CORPORATION513the groundthatthe latter has expressed unalterable opposition to the independentdistributorplan.Backpay shall be computedin the mannerestablished by theBoard and the Respondentshallmake available to the Board payrolland otherrecords to facilitate the checkingof the amount due.The characterand scope of the unfair labor practices engaged inby theRespond-ent, indicate an intentto defeatself-organizationof its driver-employees.Itwillthereforebe recommendedthat theRespondent cease and desist from in any mannerinterferingwith, restraining,and coercing its employees in the exercise of rightsguaranteedby the Act.Upon the basisof the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Help-ers of America,Local Union No. 310, AFL-CIO, is alabor organization withinthe meaning of Section2(5) of the Act.2.By discriminating in regard to thehire andtenure of employment of JohnFoley,Dave Egleston, Robert Pry, Alexander Toro, Frank Koenig, and JohnKozacki, therebydiscouragingmembershipin theUnion,the Respondent has en-gaged in and is engaging in unfairlabor practices withinthemeaning of Section8(a) (3) of the Act.3.All regular, relief, and special drivers, andallplantmen employed by theRespondent,excludingoffice andclerical employees,guards, andsupervisors, con-stitute a unit appropriatefor purposesof collectivebargaining within the meaningof Section 9(b) of the Act.4.The Union was, in July 1955, and atall times material since has been, theexclusive bargaining representative of all employees in the aforesaidunitwithinthe meaning of Section 9(a) of the Act.5.By refusing to bargain collectively with the Union as the exclusivebargainingrepresentativeof the employees in the appropriate unit and byentering into indi-vidual contracts with the drivers, the Respondent has engagedin and is engaging inunfair labor practices within themeaning of Section8(a)(5) of the Act.6.By the discharges, by refusing to bargain, and by offering financial inducementsto its employeesto enter intoindividualcontracts,the Respondent has interferedwith, restrained, and coerceditsemployees in the exerciseof rightsguaranteed inSection 7 of the Act and has therebyengaged in and is engagingin unfair laborpracticeswithinthe meaningof Section8 (a) (1) ofthe Act.7.The aforesaidunfair laborpracticesare unfairlabor practices affecting com-merce withinthe meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]International Idlewild Catering CorporationandInternationalAssociation of Machinists,AFL-CIO.CaseNo. 2-CA-6124.August 14, 1959DECISION AND ORDEROn March 13, 1959, Trial Examiner Sydney S. Asher issued hisIntermediate Report in the above-entitled proceeding finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Rodgers, Jenkins, and Fanning].124 NLRB No. 66.525543-60-vol. 124-34 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin this case, and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations.ORDERUpon the entire record and pursuant to Section 10(c) of the Na-tional Labor Relations Act, as amended, the National Labor Rela-tions Board orders that International Idlewild Catering Corporation,New York, New York, its officers, agents, successors, and assigns,,shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Associa-tion of Machinists, AFL-CIO, as the duly certified exclusive bargain-ing representative of its employees in the following appropriate unit:All drivers and helpers employed by it at Idlewild Airport, LongIsland, New York, including lead drivers, excluding office clerical,professional employees, watchmen, guards, and all supervisors asdefined in the Act.(b) In any like or related manner interfering with, restraining,,or coercing its employees in the exercise of rights guaranteed in Sec-tion 7 of the Act.2.Take the following affirmative action, which it is found will,effectuate the policies of the Act :(a)Upon request, bargain collectively with the above-named labororganization as the exclusive representative of the employees in theappropriate unit described above with respect to rates of pay, wages,hours of employment, and other conditions of employment, and, if anunderstanding is reached, embody such understanding in a signedagreement.(b)Post at its offices in New York, New York (including its estab-lishment at Idlewild Airport, Long Island, New York), copies of thenotice attached hereto marked "Appendix." 1Copies of the said-notice, to be furnished by the Regional Director for the SecondRegion, after having been duly signed by an authorized representa-tive of the Respondent, shall be posted by it immediately upon receiptthereof, and maintained by it for 60 consecutive days thereafter in.conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-,1 In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing anorder." INTERNATIONAL IDLEWILD CATERING CORPORATION515spondent to insurethatsaid notices are not altered,defaced,or cov-ered by any other material.(c)Notify-the- said Regional Director in writing,within 10 daysfrom the date of this Order, what steps it has taken to complyherewith.MEMBER RODGERS, concurring :I agree with the conclusion of my colleagues that the Respondentrefused to bargain with the Union as the certified bargaining repre-sentative of employees in the appropriate unit.I rest this conclusion solely upon the fact that the Regional Direc-tor's determination, made pursuant to the authority conferred on himby the consent-election agreement, that Saladino was eligible to voteat the election, does not appear to be arbitrary or capricious.Saladino was a chauffeur employed at the Respondent's terminalrestaurant at Idlewild Airport and, as such, was encompassed withinthe unit description in the consent-election agreement.The terms ofsuch agreement included "all drivers and helpers employed by theemployer at Idlewild Airport, L.I., N.Y....I specifically reject the Trial Examiner's finding that the conductof the Board agent in consulting Respondent's General Manager Hallas to the challenge of Saladino's ballot, and thereafter permittingSaladino to cast an unchallenged ballot, was proper.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, asamended,we hereby notify our employees that :WE WILL bargain collectively upon request with InternationalAssociation of Machinists, AFL-CIO, as the exclusive bargain-ing representative of all our employees in the appropriate unitdescribed below with respect to wages, hours, and other condi-tions of employment, and if an agreement is reached, put it inthe form of a signed contract.The appropriate unit is:All drivers and helpers employed by us at Idlewild Air-port, L.I., N.Y., including lead drivers, excluding office cleri-caland professional employees, watchmen, guards, andsupervisors.INTERNATIONALIDLEWILDCATERING CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not he altered, defaced, or covered by any othermaterial. 516DECISIONS -,OF ,NATIONAL,,-LABOR RELATIONSr $OARDINTERMEDIATE REPORTThis proceeding involves charges that Internationale Idlewild Catering Corpora=tion,New York,..New York, herein called the Respondent, has since on or aboutJune 28, 1958, refused to bargain collectively with International Association ofMachinists, AFL-CIO, the Charging Party, herein' called the Union, as the repre-sentative of its employees in an appropriate unit, although the Union was therepresentative of the said employees and requested such bargaining. It' is allegedthat this conduct violated Section 8(a)(1) and (5) of the National Labor RelationsAct, as amended (61 Stat. 136), herein called the Act.After the issuance of acomplaint by the General Counsel 1 and the filing of an answer by the Respondent,a hearing was held before me on various dates between January 5 and 15, 1959,inclusive, at-New York, New York.' All parties were represented and participatedfully in the hearing.2The General, Counsel filed a brief, which has been dulyconsidered.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT ... .There -is no dispute, 'and it is found, that the Respondent is, and' at all materialtimes has been, engaged in commerce within the meaning of the. Act, and itsoperations meet the Board's jurisdictional standards; 3 and the Union is, and at allmaterial time has been, a labor organization within the meaning of the Act.A. Sequence of eventsOnApril 9, 1958, the Union filed with the Board a. petition requesting certificationas bargaining agent of all drivers and helpers employed by the Respondent atIdlewild Airport, LongIsland,New York, including lead drivers, with certain exclu-si'ons.4On May 7 5 the parties entered into an Agreement for Consent Election,herein called the Agreement, which provided that the Regional Director 6 should'conduct an election among all drivers and helpers' employed by the Respondent atIdlewild Airport, Long Island, New York, including lead drivers, with certain exclu-sions, to determine whether or not they wanted to be represented by the Union incollective bargaining.At the same time, the parties initialed a list of drivers, leaddrivers and helpers employed by the Respondent.The Agreement was approvedby the Regional Director on May 12.The election was held on May 21, and thetally of ballots shows that eight votes were cast for the Union, seven votes were castagainst the Union, that there were.no challenged ballots, and that accordingly amajority of the valid votes counted had been cast for the Union.On May 23,'theRespondent filed with the Regional Director objections to the conduct of theelection,which will be discussed in more detail below.On June 19 the RegionalDirector issued his report on objections in which he found that the Respondent'sobjections lacked merit.He accordingly certified the Union as the bargaining rep-resentative of the Respondent's employees in the appropriate unit.On June 23 Roy R. Stewart, a representative of the Union, conferred withAlexander M. Leslie, the Respondent's director of labor relations.The details oftheir discussion will be related hereafter.On July 9 the Respondent filed with theRegional Director a petition for reconsideration of his, report on objections andcertification of representatives.On July 14 the Regional Director denied the peti-1 The designation "General Counsel" includes the General Counsel of the National LaborRelations Board and his representatives at the hearing.2 The Respondent serveda subpoena daces tecumanda subpoena ad testifcandumonthe Regional Director.The Regional Director's motion to quash both subpena's wasgranted at the hearing. SeeMcMullen Leavens Company,83 NLRB 948, footnote 3.3The Respondent is a New York corporation with its principal office in New York,New York. It is engaged in the business of processing and delivering food and perform-ing related services for restaurants and also processing and delivering meals to airlinesfor service during flight.During the year October 1957 to October 1958, the Respondentshipped to airlines which were engaged' in interstate commerce products valued at inexcess of $250,000.The Board has found that the Respondent is engaged in commerce.International Idlewild Catering Corp.,110 NLRB 1639.4This is the same unit which the Board .found appropriate in 1954.InternationalIdlewild Catering Corp.,110 NLRB 1639, 1.640.1Unless otherwise indicated, all dates herein refer to the year 1958.6 The term "Regional Director" designates the Regional Director for the Second Regionof the National Labor Relations Board. INTERNATIONAL IDLEWILD CATERING CORPORATION517Lionfor reconsideration.On July 17 the Respondent again requested the RegionalDirector to reconsider.On July 22 the Regional Director replied- that he was"still of the opinion that the conclusion of the report was justly arrived at on thebasis of the facts."On August 16 Stewart wrote to Leslie,advisinghim that theUnion was prepared to begin negotiations covering the employees in the appro-priate unit, and suggesting a date during the week of August 18 for the beginningof discussions.On August 19 the Respondent's personnel director replied.Thenature of this reply will be discussed below. In the meantime, on August 18, theRespondent had filed with the Regional Director a petition for reconsideration ofreport on objections and certification of representatives.This document concludeswith a request that the Regional Director either set aside the election and order anew election or, in the alternative, refer the entire matter to a hearing.On August25, the Union filed the charges in the instant case.On October 6, the RegionalDirector advised the Respondent, in writing, that he could find no basis for settingaside the election or for referring the matter to a hearing.B. The appropriate unitThe complaint alleges, and the answer denies, that all drivers and helpers em-ployed by the Respondent at Idlewild Airport, Long Island, New York, includinglead drivers, excluding office clerical and professional employees, watchmen, guards,and all supervisors as defined in Section 2(11) of the Act, constitute a unit appro-priate for the purposes of collective bargaining within themeaning ofSection 9(b)of the Act.This is the unit which the parties described in the Agreement.Accord-ingly, since I have no authority to vary the unit agreed upon by the parties, I findthat the unit described in the complaint is the appropriate unit.?C. The Union's majority statusThe complaintalleges, andthe answer denies, that at all timessinceJune 19 theUnion has been the representative for the purposes of collectivebargaining of amajority of the employees in the appropriate unit and has been and now is theexclusive representative of all employees in the unit for the purposes of collectivebargaining.The Regional Director's certification of June 19 is, of course,primafacieproof of the Union's majority status on and after that date.The Respondent'sanswer setsup as an affirmative defense that the certification is "null and void"because the Regional Director's actions in connection therewith were arbitrary andcapricious.At the outset, it might be profitableto examinethe type of issues raised by theRespondent's affirmative defense.The Agreement provides: "the determination ofthe Regional Directorshall be final and bindingupon any question, including ques-tions as to the eligibility of voters" [emphasis supplied].Accordingly, I do notconsider it my function to make any findings of fact on matters already determinedby the Regional Director, nor to decide whether or not he committed error.TheRespondent, having agreed that the Regional Director's determinations were to befinal and binding, is not entitled to have them reviewed.Icannotdisturb theRegional Director'srulings, excepton the sole ground that they were arbitrary orcapricious.Something more than error is necessary to spell out arbitrary or capri-cious action .8The Respondentcontendsthat the Board's agent who conducted the election actedarbitrarily and capriciously in certainrespects.But the matter is not properly beforeme.To the extent thatno exceptionswere timely filed with the Regional Directorwith regard to any aspectsof the election itself,9 it istoo late (and inthe wrong7Buffalo Arms, Inc. v. N.L.R.B.,224 F. 2d 105 (C.A. 2). The Respondent arguesthat the simultaneous initialing of a list of drivers, helpers, and lead drivers, all ofwhom were employed at the Respondent's flight kitchen at Idlewild Airport, indicatesthat the parties intended to limit the unit to the flight kitchen. I find no merit in thiscontention.Had the parties desired to limit the unit to the drivers employed at the Re-spondent's flight kitchen, they could readily have so worded the Agreement.Moreover,the Board has held that the parties' agreement upon an eligibility list does not have theforce and effect that the Respondent contends.Norris-ThermadorCorporation,119NLRB 1301.'McMullen Leavens Company,83NLRB 948, 962;Buffalo Arms, Inc. v. N.L.R.B.,supra;andN.L.R.B. v. J. W. Rem Co.,243 F. 2d 356, 358 ('C.A. 3).9 Such as the claim that "Leslie [the Respondent's agent at the election] was improperlycoerGed,,by. Mr. Schneider ,[the Bgard's aggnt.at the election], in.signing,,the tally, ofballots"whichwas not thebasis of any objection submitted to theRegionalDirectorat any time. 518DECISIONSOF NATIONALLABOR RELATIONS BOARDforum) to raise them now; the Respondent has slept on its rights.To the extentthat exceptions were timely filed with the Regional Director with regard to otheraspects of the election, as to which the Regional Director made findings, these willbe discussed below.Let us turn now to a consideration of the Respondent's objections to the conductof the election. It alleged that "the employees involved" in the election were theemployees in the Respondent's flight kitchen at Idlewild Airport, that Charles Sala-dino, who was not an employee of the Respondent's flight kitchen and whose namedid not appear on the list of eligible employees, was permitted to vote without chal-lenge because Lois Sullivan, the Respondent's observer, misunderstood the natureof her right to challenge and protest such vote and was under the impression thatbecause the Board agent conducting the election had permitted Saladino to votethat therefore no challenge or protest was proper. It further alleged that the ballot"improperly cast" by Saladino was determinative of the results of the election. Inhis report on objections, the Regional Director held that the Respondent's observerat the election had been properly instructed by the Board's agent as to the challengeprocedure and her right to challenge doubtful voters.He further found that whenSaladino presented himself for voting he was challenged by the Respondent's ob-server because his name did not appear on the list of eligible voters, that RobertHall, the Respondent's general manager, told the Board's agent that Saladino wasentitled to vote, and that thereafter Saladino's name was added to the list of eligiblevoters and he was allowed to vote.The Regional Director determined that theBoard's agent had obtained authorization for Saladino's voting from the Respondent'sgeneral manager, "a person he had every right to recognize as an authorized spokes-man for" the Respondent, and that the objection to his voting therefore constituteda post-election challenge.Aside from that, the Regional Director determined thatin any event Saladino, being a driver employed at the Respondent's Terminal Res-taurant at Idlewild Airport, was an eligible voter because his work was encompassedwithin the unit defined in the Agreement. In so doing, the Regional Directorrejected the Respondent's contention that the parties had intended to confine theappropriate unit to drivers at the flight kitchen at the Airport.Sullivan gave a statement to the Regional Director's agent which, among otherthings, contained the following: "Before the beginning of the first voting periodMr. Schneider [the Board agent who conducted the election] explained fully theduties and functions of an observer including what a challenged vote was." In viewof this statement, it is found that the Regional Director's determination that Sullivanhad been properly instructed by the Board's agent as to the challenge procedure andher right to challenge doubtful voters was not arbitrary or capricious.Hall gave a statement to the Regional Director's agent which, among otherthings, contained the following: "Saladino does not work in the flight kitchen.Heisemployed by the International Idlewild Catering Corp., as a chauffeur at theTerminal Restaurant." In view of this statement, and the definition of the unitcontained in the Agreement, it is found that the Regional Director was not arbitraryor capricious in determining that Saladino was an eligible voter whose ballot wasproperly counted.10The Respondent also maintains that the Regional Director's investigation of theobjections to the conduct of the election was arbitrary and capricious.The recordshows that Milton A. Shaham, an agent of the Regional Director, took statementsfrom numerous witnesses pertaining to the Respondent's objections. Shaham madea comprehensive and impartial investigation.The only possible indication thatShaham's conduct was in any way improper was the undenied testimony of Lesliethat on June 9 Shaham, while at the Respondent's premises, talke3 to him and, inLeslie'swords, this occurred:Q. Did he mention names?A. Yes, Mr. Hall, Mrs. Sullivan and myself, and that, "Of course, I knowthat in this type of proceeding I already have two strikes against me."10 It is also found that the Regional Director's determination that the Respondent'sobjection to Saladino's voting constituted a post-election challenge was not arbitraryor capricious. It should be noted in this connection that, as the Regiolal Director deter-mined thatSaladino was in any event eligible to vote,the outcome of the election couldnot have been affected by any alleged failure to segregate his ballot rending determina-tion of his eligibility.The Respondent seems to have recognized thia, for in its thirdrequest for reconsideration it stated :"concededly the basic problem is whether or notSaladino is in fact an employee within the definition of the appropriate unit."For thereasons given, it is further found that the Regional Director did not act arbitrarily orcapriciously in denying the Respondent's various motions for reconsideration. INTERNATIONAL IDLEWILD CATERING CORPORATION519Q.Who said this?A.Mr. Shaham.Assuming, without deciding, that Shaham made the remark attributed to him byLeslie, thissingleisolated incident is in my opinion insufficient, standingalone as itdoes, to substantiate the Respondent's contention that the Regional Director's investi-gation was arbitrary and capricious. In this connection,it isperhaps not withoutsignificance that, so far as the record shows, the Respondent failed to register anycomplaint concerning this remarkuntilthe hearing in the instant case.Finally, the Respondent urges that the Regional Director acted arbitrarily andcapriciously in turning down its request that the matter be submitted to a hearing."On this subject, the Agreement provides: "The method of investigation of objectionsand challenges,including the question whether a hearing should be held in con-nection therewith,shall be determined by the Regional Director, whose decisionshall be final and binding." [Emphasis supplied.] I therefore find no merit in theRespondent's contention that the Regional Director's refusal to hold a hearing wasarbitrary and capricious.12I conclude that the Respondent's affirmative defense-that the Regional Directoracted arbitrarily or capriciously-lacks merit; that the certification of the Unionissued by the Regional Director on June 19 was valid, and that at all times sinceJune 19 the Union has been the exclusive statutory bargaining representative of theemployees in the appropriate unit.D. The Respondent's refusal to bargainThe complaint alleges, and the answer denies, that on or about June 28, and onvarious dates thereafter, the Union requested the Respondent to bargain aboutterms and conditions of employment, as the exclusive bargaining agent of all em-ployees in the appropriate unit, but that the Respondent refused, and continues torefuse, to do so.As previously mentioned, Stewart and Leslie conferred on June 23-after theRegional Director's certification of the Union and before the Respondent filed itsfirst petition for reconsideration.At that time Stewart stated that the Union hadbeen certified to represent the employees in the appropriate unit and wanted toknow when negotiations could start.Leslie replied that some kind of hearing wasgoing to be held, and that he had to wait for that. Stewart answered that he neverheard of a hearing after the issuance of a certification.Leslie then suggested thatStewart check with his counsel and Stewart said he would do so.On July 14 (after the Regional Director denied the first motion for reconsidera-tion) Stewart telephoned to Leslie and said: "Well, your application was rejected.Let's sit down."Leslie replied that the Respondent had engaged new counsel whohad advised them to continue efforts to set the election aside, and added: "Whynot wait until all proceedings are finished?" Stewart answered: "If that's the story,that's it."As previously mentioned, Stewart wrote to Leslie on August 16-after the firsttwo petitions for reconsideration had been turned down. In this letter Stewartpointed out that the Union was ready to start negotiations, and suggested thatdiscussions start during the week of August 18.This was received by the Respond=ent on August 18.On August 18, the Respondent filed its third petition for re-consideration.Then on August 19 the Respondent's personnel director replied toStewart:Mr. Leslie is on vacation and is not expected until next week.Your letterwill be brought to his attention but I do understand that the matter of certifica-tion to which you refer is presently under reconsideration by the Board.On October 15-after the filing of the instant charges and after the RegionalDirector had denied the Respondent's third petition for reconsideration-Stewarttelephoned to Leslie and told him that the Union was ready to negotiate a contractwith the Respondent.Leslie replied that there was another hearing pending anduntil it was disposed of there was nothing he could do, but promised to call Stewart11This request for a hearing appears to have been made for the first time on August 18,almost 3 months after the original objections were filed and approximately 2 monthsafter the issuance of the certification.'-Merrimac Hat Corporation,85 NLRB 329, 333 ;N.L.R.B. V. Same-Glassman ShoeCorporation,201 F. 2d 238 (C.A.1) ; N.L.R.B. v. J. W. Rex Co., swpra; N.L.R.B. v.The Standard Transformer Company,202 F. 2d 846 (C.A. 6) ; andN.L.R.B. v. CarltonWood Products, 201 F. 2d 863 (C.A. 9). 520DECISIONS OF NATIONALLABOR RELATIONS BOARDthe next day to give him more particulars about the hearing. Leslie did, accord-ingly, call Stewart on October 16, but the record does not show what was said.On October 22, Carl S. Carlson, a representative of the Union, verbally askedLeslie and the attorney for the Respondent if the Respondent would recognize theUnion inaccordance with the certification.The Respondent's attorney deciinedto do so.At the hearing, Leslie testified in effect that, on advice of counsel, he would refrainfrom recognizing the Unionuntilsuch time as the validity of its certification had beenfinally determined.The Respondent contends that the Union made no clear and unequivocal request tobargain which the Respondent refused to honor. In this connection, the Respondentmaintains that, after Leslie explained the situation to him, Stewart "seemed satisfiedand did not pursue the demand for bargaining again." I cannot agree, I find thatthere was a clear and unequivocal demand to bargain made by Stewart to Leslie onJune 23,13 that there is no evidence that Stewart was "satisfied" with Leslie's refusalto honor it or that he "accepted" Leslie's reply, or that the demand was ever with-drawn.On the contrary, the demand was repeated on July 14, At.gust 16, October15 and 22, but the Respondent persisted in its refusal.The Respcndent was undera statutory duty to accede to these demands, for the Union was the certified represen-tative of the employees in the unit at all times after June 19.Neitaer the pendencyof the Respondent's various petitions for reconsideration nor the filing of the instantcharge suspended this statutory obligation.14 It is accordingly found that, at alltimes sinceJune 23, 1958, the Respondent has refused to recognize or bargain col-lectively with the Unionas the exclusiverepresentative of the employees in the ap-propriate unit, in violation of Section 8(a)(5) of the Act. It is further found thatthis conduct interfered with, restrained, and coerced the Respondent's employees inthe exercise of rights guaranteed in Section 7 of the Act, and there `ore violated Sec-tion 8(a) (1) of the Act.Upon the basis of the above findings of fact and upon the entire recordin the case,I make the following:CONCLUSIONS OF LAW1.International Idlewild Catering Corporationis,and at allmaterial times hasbeen, an employer within the meaning of Section 2(2) of the Act.2. International Association of Machinists, AFL-CIO, is, and at all material timeshas been, a labor organization within the meaning of Section 2(5) of the Act.3.All drivers and helpers employed by the Respondent at Idlev ild Airport, LongIsland,New York, including lead drivers, excluding office clerical professional em-ployees, watchmen, guards, and all supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the meaning of Section9(b) of the Act.4. International Association of Machinists, AFL-CIO, was on J ine 19, 1958, andat all timessince has been, the exclusive representative of the employees in the above-described unit for the purposes of collective bargaining, within th,;meaning of Sec-tion9(a) of the Act.5.By refusing on June 23, 1958, and at all times since, to bargai.i collectively withInternationalAssociation of Machinists, AFL-CIO, as exclusive representative ofthe employees in the above-described unit, the Respondent has engagedin and is en-gaging inunfair labor practices within the meaning of Section 8(3)(5) of the Act.6.By the above conduct, thereby interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed in Section 7 of the A;t, the Respondenthas engaged in and is engagingin unfair labor practices within ther. leaningof Section8(a)( I) of the Act.7.The above-described unfair labor practices tend to lead to I ibor disputes bur-dening andobstructing commerce and the free flow of commerce,and constitute un-fair labor practicesaffecting commercewithin themeaning of Sec:ion2(6) and (7)of the Act.[Recommendations omitted from publication.]13Joy Silk Mills, Inc. v. N.L.R.B.,185 F. 2d 732, 741 (C.A., D.C.), cert. denied 341U.S 914.14N.L.R.B. v. Taormina,207 F. 2d 251, 254 (C.A. 5) ;TrinitySeel Company, Inc.,103 NLRB 1470;The Borden Company,108NLRB807, 812; andScm'l Bingham's SonMfg.Company,111 NLRB 508, 510.